DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art Citation

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Kim (US 2009/0015601), taken to be the closest prior art, shows the display driving device, comprising: a Pulse Width Modulation (PWM) signal generating circuit configured to generate a PWM signal (see for example Figs. 3 and 7, circuits 118 and 130, 132, 134, 136); a PWM signal acquisition circuit, connected to a PWM signal generating circuit, and configured to identify whether a PWM signal output by the PWM signal generating circuit is at a high level or a low level (take to be the selector 138 for selecting and acquiring the PWM signal, see for example Figs. 3 ad 7);  and a gamma voltage debugging circuit (taken to be a correction circuit, see for example Fig. 3), configured to debug a gamma voltage to obtain a first group of gamma voltage reference data corresponding to the PWM signal in each gray-scale image in a case that an actual voltage value of a pixel voltage corresponding to the PWM signal (see for example Figs. 3-8 and para. 0045-0047 and 0049-0066).

Choi et al. (US 2019/0114971) and Lee et al. (US 2011/), both also taken to be close prior art, show a display device having a circuit for debugging (taken to compensating or adjusting) gamma voltage having PWM signal generator, PWM acquisition (taken to PWM extractor or selecting a PWM duty ratio), gamma voltage generation, and gamma voltage switching or selectin circuit (see for example: Choi et al.,  Figs. 2-4 and para. 0001-0022 and 0027-0044; and Lee et al., Figs. 1-3, circuits 160, 12, 130, 136, 134, 138, 128 and 110 and para. 0037-0058).


	
Reasons For Allowance

Claims 1-10 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-4, 9 and 10
The prior art of record, including the closest prior art noted above, taken alone or in combination does not teach or suggest the display driving  device having the combination of elements with their recited functions, along with a gamma voltage debugging circuit, configured to debug a gamma voltage to obtain a first group of gamma voltage reference data corresponding to the PWM signal at the high level and a second group of gamma voltage reference data corresponding to the PWM signal at the low level in each gray-scale image in a case that an actual voltage value of a pixel voltage corresponding to the PWM signal at the high level is the same with an actual voltage value of the pixel voltage corresponding to the PWM signal at the low level; and a gamma voltage switching circuit, connected to the PWM signal acquisition circuit, the PWM signal generating circuit and the gamma voltage debugging circuit, and configured to store the first group of gamma voltage reference data and the second group of gamma voltage reference data, output the first group of gamma voltage reference data to a source driver in a case that the PWM signal acquisition circuit determines that the PWM signal is at the high level, and output the second group of gamma voltage reference data to the source driver in a case that the PWM signal acquisition circuit determines that the PWM signal is at the low level, as set forth in claims 1-4, 9 and 10.

Regarding claims 5-8
The prior art of record, including the closest prior art noted above, taken alone or in combination does not teach or suggest the display driving  method having the combination of steps with their recite, along with debugging a gamma voltage to obtain a first group of gamma voltage reference data corresponding to the PWM signal at the high level and a second group of gamma voltage reference data corresponding to the PWM signal at the low level in each gray-scale image in a case that an actual voltage value of a pixel voltage corresponding to the PWM signal at the high level is the same with an actual voltage value of the pixel voltage corresponding to the PWM signal at the low level; Page 19 - APPLICATION; Docket No. BOE20363storing the first group of gamma voltage reference data and the second group of gamma voltage reference data; identifying whether the PWM signal output by the PWM signal generating circuit is at a high level or a low level; and outputting the first group of gamma voltage reference data to a source driver in a case that the PWM signal acquisition circuit determines that the PWM signal is at the high level, and outputting the second group of gamma voltage reference data to the source driver in a case that the PWM signal acquisition circuit determines that the PWM signal is at the low level, as set forth in claims 5-8.

	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687